DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to a Request for Continued Examination filed on 7/29/2022.
Claims 8, 11, 13, and 19-20 have been amended.
Claim 18 has been cancelled. Claims 1-7, 9-10, and 14-17 were cancelled previously.
No new claims have been added.
Claims 8, 11-13, and 19-20 remain pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/28/2022 and 7/29/2022 have been entered and considered by the examiner.
Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive. 	Regarding the Advisory Action issued June 29, 2022 and its discussion of 35 U.S.C. 112(a) issues with regard to claims 8, 13, and 19-20 as amended, Applicant discusses the Examiner’s previous concerns regarding new matter with respect to the added claim language “wherein the information of the frequency offset used to determine the control resource set is configured to vary according to a frequency range.” Applicant argues that paragraphs [0049]-[0051] and [0117] of the originally-filed specification provide support for this language.	The Examiner respectfully disagrees. With regard to paragraph [0049], Applicant points to the language “[t]he certain rule or mathematical equation may be defined or reported so as to vary between frequency bands (for example, between different carriers, different SS block frequency resources, etc).” The Examiner would like to note that such language provides support for a certain rule or mathematical equation varying between frequency bands, but such language does not provide support for a frequency offset used to determine the control resource set being configured to vary according to a frequency range as is claimed. 	With regard to paragraph [0050], Applicant points to the language “[t]he certain rule or mathematical equation may use at least one of the following parameters: . . . The time and/or frequency offset from a certain resource (for example, an SS block).” Such language provides support for the certain rule or mathematical equation using a frequency offset as an input, but such language does not provide support for the frequency offset used to determine the control resource set being configured to vary according to a frequency range as is claimed. 	With regard to paragraph [0051], Applicant points to the language “[n]ote that, even in this case, the parameters to use in the certain rule or mathematical equation may be configured to vary between SS blocks, so that different control resource sets may be actually associated with different SS blocks.” Such language provides support for parameters in the certain rule or mathematical equation varying between SS blocks, but such language also does not provide support for the frequency offset used to determine the control resource set being configured to vary according to a frequency range as is claimed. 	With regard to paragraph [0117], Applicant points to the language “communication can be carried out using a carrier of a relatively low frequency band (for example, 2 GHz) . . . a carrier of a relatively high frequency band (for example, 3.5 GHz, 5 GHz and so on) and a wide bandwidth may be used.” Such language provides support for use of frequency bands such as 2 GHz, 3.5 GHz, and 5 GHz for performing communication, but such language is completely silent with regard to a frequency offset used to determine the control resource set being configured to vary according to such frequencies (let alone a frequency range) as is claimed. 	The only other paragraphs in Applicant’s specification that discuss the frequency offset appear to be paragraphs [0056]-[0057]. Paragraph [0056] states “the location corresponding to a certain frequency offset from an SS block finds the control resource set corresponding to this SS block,” which does not provide support for the frequency offset used to determine the control resource set being configured to vary according to a frequency range as is claimed. Paragraph [0057] states that “FIG. 4C shows an example in which the certain rule has to do with time and frequency offsets. In this example, time offsets are applied to some of the control resource sets as in FIG. 4A, while other control resource sets are allocated in locations corresponding to certain time and frequency offsets from SS blocks.” Such language also does not provide support for the frequency offset used to determine the control resource set being configured to vary according to a frequency range as is claimed.	Claims 8, 13, and 19-20 thus contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Because Applicant’s specification does not appear to contain any description regarding the claimed frequency offset used to determine the control resource set being configured to vary according to a frequency range, the Examiner will interpret such language broadly wherein the frequency offset may vary.	Regarding the 35 U.S.C. 112(b) rejection of claim 11, Applicant argues that claim 11 has been amended to be definite and now particularly point out and distinctly claim the subject matter which the Applicant regards as the invention.	The Examiner respectfully disagrees. Claim 11 has been amended to recite “each content of the broadcast channel respectively included in the plurality of synchronization signal blocks is common within a specified period.” However, the scope of the language “each content of the broadcast channel respectively included in the plurality of synchronization signal blocks” is unclear. For instance, claim 8 from which claim 11 depends only requires that “information of a frequency offset notified by a master information block (MIB)” be transmitted on the broadcast channel of the first synchronization signal block. Claim 8 does not recite transmission of any other “content” on the broadcast channel of the first synchronization signal block and also does not recite any other “content” transmitted on any other broadcast channel of any other synchronization signal block. It is therefore unclear if such “each content of the broadcast channel respectively included in the plurality of synchronization signal blocks” is intended to require that every broadcast channel of every synchronization signal block also be comprised of “information of a frequency offset notified by a master information block (MIB).” It is also unclear if “each content” is also potentially intended to refer to some other unrecited content of each of the broadcast channels associated with each of the plurality of synchronization signal blocks since no content of any broadcast channel beyond the broadcast channel of the first synchronization signal block is positively recited in the claims. Claim 11 is thus indefinite. For the purpose of this examination, the Examiner will interpret the claimed broadcast channels as not being required to have any other content beyond what is explicitly recited in the claims. 	Additionally, the Examiner would also like to note that such “each content of the broadcast channel respectively included in the plurality of synchronization signal blocks is common within a specified period” language does not appear to require that any specific action be performed and it is therefore unclear if such content being “common” may be broadly reasonably interpreted as being incidental. Looking to Applicant’s specification for guidance, paragraphs [0039]-[0040] appear to describe actions taken by the UE when content of the broadcast channel is the same (i.e., common). However, this portion of Applicant’s specification appears to describe the UE as taking no action (e.g., skipping the reading of the PBCH) when the content of the PBCH is the same. A broadest reasonable interpretation in light of Applicant’s specification thus appears to result in potentially no action being performed. It is therefore what (if any) observable action is required by claim 11. Claim 11 is thus indefinite. For the purpose of this examination, the Examiner will interpret the determination in claim 11 as potentially requiring no action in line with Applicant’s specification. For the purpose of compact prosecution, the Examiner will still attempt to provide the teachings of the prior art with regard to this limitation.	Regarding the 35 U.S.C. 103 rejection of claims 8, 13, and 19-20, Applicant argues that Wang and Li do not teach “wherein the information of the frequency offset used to determine the control resource set is configured to vary according to a frequency range.”	The Examiner respectfully disagrees with Applicant’s interpretation of the prior art. As was also discussed above and in the 35 U.S.C. 112(a) rejection below, Applicant’s specification does not appear to provide support for the frequency offset used to determine the control resource set being configured to vary according to a frequency range as is claimed. Because Applicant’s specification does not appear to contain any description regarding the claimed frequency offset used to determine the control resource set being configured to vary according to a frequency range, the Examiner is interpreting such language broadly wherein the frequency offset may vary. As can be seen for instance in at least Figs. 4-6 of Li and their corresponding descriptions, the frequency offset may vary according to different reference frequencies (Li; Figs. 4-6; [0012], [0076], [0078]-[0082], [0084], [0156]). At least Fig. 6 depicts how the frequency offset may vary depending on the chosen reference frequency (Li; Figs. 4-6; [0012], [0076], [0078]-[0082], [0084], [0156]). The frequency offset (i.e., the information of the frequency offset used to determine the control resource set) may thus be broadly reasonably interpreted as being configured to vary according to the chosen reference frequency, which may also be broadly reasonably interpreted as a frequency selected from a range of frequencies (Li; Figs. 4-6; [0012], [0076], [0078]-[0082], [0084], [0156]). The information of the frequency offset used to determine the control resource set may thus be broadly reasonably interpreted as being configured to vary according to a frequency range. Additionally, Fig. 5 for instance depicts the frequency offset being based on a center frequency of an SSB, and such a center frequency may also be broadly reasonably interpreted as varying across a frequency range (Li; Figs. 4-6; [0012], [0076], [0078]-[0082], [0084], [0156]). The frequency offset in Fig. 5 may thus also be broadly reasonably interpreted as being configured to vary according to the frequency of the SB center frequency (i.e., vary according to a frequency range) (Li; Figs. 4-6; [0012], [0076], [0078]-[0082], [0084], [0156]). The embodiment depicted in Fig. 5 may thus also be broadly reasonably interpreted as teaching the information of the frequency offset used to determine the control resource set is configured to vary according to a frequency range.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 11-13, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Regarding claims 8, 13, and 19-20, the claims have been amended to recite “wherein the information of the frequency offset used to determine the control resource set is configured to vary according to a frequency range.” However, as was also discussed above in connection with Applicant’s arguments against the Advisory Action mailed on 6/29/2022, Applicant’s specification does not appear to provide support for this claim language. Applicant points to paragraphs [0049]-[0051] and [0117] of the originally-filed specification as providing support for this language (see pages 6 and 9-10 of Applicant’s arguments filed 7/29/2022).	With regard to paragraph [0049], Applicant points to the language “[t]he certain rule or mathematical equation may be defined or reported so as to vary between frequency bands (for example, between different carriers, different SS block frequency resources, etc).” The Examiner would like to note that such language provides support for a certain rule or mathematical equation varying between frequency bands, but such language does not provide support for a frequency offset used to determine the control resource set being configured to vary according to a frequency range as is claimed. 	With regard to paragraph [0050], Applicant points to the language “[t]he certain rule or mathematical equation may use at least one of the following parameters: . . . The time and/or frequency offset from a certain resource (for example, an SS block).” Such language provides support for the certain rule or mathematical equation using a frequency offset as an input, but such language does not provide support for the frequency offset used to determine the control resource set being configured to vary according to a frequency range as is claimed. 	With regard to paragraph [0051], Applicant points to the language “[n]ote that, even in this case, the parameters to use in the certain rule or mathematical equation may be configured to vary between SS blocks, so that different control resource sets may be actually associated with different SS blocks.” Such language provides support for parameters in the certain rule or mathematical equation varying between SS blocks, but such language also does not provide support for the frequency offset used to determine the control resource set being configured to vary according to a frequency range as is claimed. 	With regard to paragraph [0117], Applicant points to the language “communication can be carried out using a carrier of a relatively low frequency band (for example, 2 GHz) . . . a carrier of a relatively high frequency band (for example, 3.5 GHz, 5 GHz and so on) and a wide bandwidth may be used.” Such language provides support for use of frequency bands such as 2 GHz, 3.5 GHz, and 5 GHz for performing communication, but such language is completely silent with regard to a frequency offset used to determine the control resource set being configured to vary according to such frequencies (let alone a frequency range) as is claimed. 	The only other paragraphs in Applicant’s specification that discuss the frequency offset appear to be paragraphs [0056]-[0057]. Paragraph [0056] states “the location corresponding to a certain frequency offset from an SS block finds the control resource set corresponding to this SS block,” which does not provide support for the frequency offset used to determine the control resource set being configured to vary according to a frequency range as is claimed. Paragraph [0057] states that “FIG. 4C shows an example in which the certain rule has to do with time and frequency offsets. In this example, time offsets are applied to some of the control resource sets as in FIG. 4A, while other control resource sets are allocated in locations corresponding to certain time and frequency offsets from SS blocks.” Such language also does not provide support for the frequency offset used to determine the control resource set being configured to vary according to a frequency range as is claimed.	Claims 8, 13, and 19-20 thus contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Because Applicant’s specification does not appear to contain any description regarding the claimed frequency offset used to determine the control resource set being configured to vary according to a frequency range, the Examiner will interpret such language broadly wherein the frequency offset may vary.	Regarding claims 11-12, the claims are rejected because they depend from rejected claim 8.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claim 11, the claim has been amended to recite “each content of the broadcast channel respectively included in the plurality of synchronization signal blocks is common within a specified period.” However, the scope of the language “each content of the broadcast channel respectively included in the plurality of synchronization signal blocks” is unclear. For instance, claim 8 from which claim 11 depends only requires that “information of a frequency offset notified by a master information block (MIB)” be transmitted on the broadcast channel of the first synchronization signal block. Claim 8 does not recite transmission of any other “content” on the broadcast channel of the first synchronization signal block and also does not recite any other “content” transmitted on any other broadcast channel of any other synchronization signal block. It is therefore unclear if such “each content of the broadcast channel respectively included in the plurality of synchronization signal blocks” is intended to require that every broadcast channel of every synchronization signal block also be comprised of “information of a frequency offset notified by a master information block (MIB).” It is also unclear if “each content” is also potentially intended to refer to some other unrecited content of each of the broadcast channels associated with each of the plurality of synchronization signal blocks since no content of any broadcast channel beyond the broadcast channel of the first synchronization signal block is positively recited in the claims. Claim 11 is thus indefinite. For the purpose of this examination, the Examiner will interpret the claimed broadcast channels as not being required to have any other content beyond what is explicitly recited in the claims. 	Additionally, the Examiner would also like to note that such “each content of the broadcast channel respectively included in the plurality of synchronization signal blocks is common within a specified period” language does not appear to require that any specific action be performed and it is therefore unclear if such content being “common” may be broadly reasonably interpreted as being incidental. Looking to Applicant’s specification for guidance, paragraphs [0039]-[0040] appear to describe actions taken by the UE when content of the broadcast channel is the same (i.e., common). However, this portion of Applicant’s specification appears to describe the UE as taking no action (e.g., skipping the reading of the PBCH) when the content of the PBCH is the same. A broadest reasonable interpretation in light of Applicant’s specification thus appears to result in potentially no action being performed. It is therefore what (if any) observable action is required by claim 11. Claim 11 is thus indefinite. For the purpose of this examination, the Examiner will interpret the determination in claim 11 as potentially requiring no action in line with Applicant’s specification. For the purpose of compact prosecution, the Examiner will still attempt to provide the teachings of the prior art with regard to this limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8, 11-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0413359, Li hereinafter) in view of Wang et al. (US 2021/0298025, Wang hereinafter).	Regarding claims 8, 13, and 20, Li teaches a method, a terminal (Terminal device; Li; Figs. 1 and 13-14; [0050], [0167], [0180]), and a system (Wireless communications network comprising at least a network node and a terminal device; Li; Figs. 1 and 12-14; [0050], [0154], [0167], [0180]) comprising: 	a terminal (Terminal device; Li; Figs. 1 and 13-14; [0050], [0167], [0180]); and 	a base station (Network node; Li; Figs. 1 and 12-14; [0050], [0154], [0167], [0180]), wherein: 		the terminal comprises: 			a receiver (As can be seen for instance in at least Figs. 13 and 14, the terminal device may be comprised of a receiver; Li; Figs. 13-14; [0168], [0181]) that receives a first synchronization signal block among a plurality of synchronization signal blocks (As can be seen for instance in at least step 1001 of Fig. 10, the terminal device may receive multiple synchronization signal blocks (SSBs). The terminal device may thus be broadly reasonably interpreted as receiving a first synchronization signal block among a plurality of synchronization signal blocks; Li; Fig. 10; [0124]), each synchronization signal block of the plurality of the synchronization signal blocks including a synchronization signal and a broadcast channel (As can be seen in at least paragraph [0005], a synchronization signal (SS) block is defined according to NR standardization as including a primary synchronization signal (PSS), a second synchronization signal (SSS), and a physical broadcast channel (PBCH). Each synchronization signal block of the plurality of synchronization signal blocks may thus be broadly reasonably interpreted as including a synchronization signal and a broadcast channel; Li; [0005]); and 			a processor of the terminal (As can be seen for instance in at least Figs. 13 and 14, the terminal device may be comprised of a processor; Li; Figs. 13-14; [0168], [0181]) that determines, based on information of a frequency offset notified by a broadcast channel of the first synchronization signal block, a control resource set (As can be seen for instance in at least paragraphs [0012] and [0076], each of the multiple SSBs may indicate a frequency location of an indicator of system information through a frequency offset. Such system information may be broadly reasonably interpreted as a control resource set. As can also be seen in at least Figs. 4-6 and their corresponding descriptions, the frequency offset may be included in the physical broadcast channel (PBCH) of the SSB. The broadcast channel of the first synchronization signal block may thus be broadly reasonably interpreted as notifying information of a frequency offset that is used to determine a control resource set; Li; Figs. 4-6; [0012], [0076], [0078]-[0082], [0084]), corresponding to a second synchronization signal block of the plurality of synchronization signal blocks (Because the system information (i.e., the claimed control resource set) such as that depicted in Figs. 4-6 corresponds to each of the plurality of synchronization signal blocks, such a control resource set may be broadly reasonably interpreted as corresponding to a second synchronization signal block of the plurality of synchronization signal blocks; Li; Figs. 4-6; [0012], [0076], [0078]-[0082], [0084]), for receiving system information (As was also discussed previously, the system information is being broadly reasonably interpreted as the control resource set. Such a control resource set comprising system information may thus be broadly reasonably interpreted as being “for receiving system information.” The Examiner would also like to note that such “for receiving system information” language appears to be directed to an intended use of such information and does not actually require that the claims perform reception of such system information (even though Li does provide such teachings); Li; Figs. 4-6; [0012], [0076], [0078]-[0082], [0084]), 			wherein the control resource set refers to a set of candidate resources for monitoring a downlink control channel (As can be seen in at least paragraphs [0063] and [0073], the indicator of system information may indicate a physical downlink control channel (PDCCH). The terminal device may be broadly reasonably interpreted as monitoring such resources (i.e., a set of candidate resources) based on the received indicator of system information. The system information (i.e., the control resource set) may thus be broadly reasonably interpreted as referring to a set of candidate resources for monitoring a downlink control channel. The Examiner would also like to note that such “for monitoring a downlink control channel” language appears to be directed to an intended use of such information and does not actually require that the claims perform such monitoring of a downlink control channel (even though Li does provide such teachings); Li; Figs. 4-6; [0063], [0073], [0076], [0078]-[0082], [0084]), and			wherein the information of the frequency offset used to determine the control resource set is configured to vary according to a frequency range (As can be seen for instance in at least Figs. 4-6 and their corresponding descriptions, the frequency offset may vary according to different reference frequencies. At least Fig. 6 depicts how the frequency offset may vary depending on the chosen reference frequency. The frequency offset (i.e., the information of the frequency offset used to determine the control resource set) may thus be broadly reasonably interpreted as being configured to vary according to the chosen reference frequency, which may also be broadly reasonably interpreted as a frequency selected from a range of frequencies. The information of the frequency offset used to determine the control resource set may thus be broadly reasonably interpreted as being configured to vary according to a frequency range. Additionally, Fig. 5 for instance depicts the frequency offset being based on a center frequency of an SSB, and such a center frequency may also be broadly reasonably interpreted as varying across a frequency range. The frequency offset in Fig. 5 may thus also be broadly reasonably interpreted as being configured to vary according to the frequency of the SB center frequency (i.e., vary according to a frequency range). The embodiment depicted in Fig. 5 may thus also be broadly reasonably interpreted as teaching the information of the frequency offset used to determine the control resource set is configured to vary according to a frequency range; Li; Figs. 4-6; [0012], [0076], [0078]-[0082], [0084], [0156]), and		the base station comprises: 			a processor (As can be seen for instance in at least Figs. 12 and 14, the network device may be comprised of a processor; Li; Figs. 13-14; [0159], [0181]) that generates the information ; and 			a transmitter (As can be seen for instance in at least Figs. 13 and 14, the terminal device may be comprised of a transmitter; Li; Figs. 13-14; [0154], [0181]) that transmits the first synchronization signal block (As can be seen for instance in at least step 201 of Fig. 2 and step 1001 of Fig. 10, the network device may broadcast multiple synchronization signal blocks (SSBs). The network device may thus be broadly reasonably interpreted as transmitting the first synchronization signal block; Li; Figs. 2 and 10; [0054], [0114], [0124]).	However, Li does not specifically disclose that the frequency offset is notified by a master information block (MIB).	Wang teaches the frequency offset is notified by a master information block (MIB) (As can be seen for instance in at least Fig. 3 and its corresponding description, a frequency offset used to determine a frequency domain resource start position of a downlink control channel resource set may be notified in a master information block (MIB). The frequency offset may thus be broadly reasonably interpreted as being notified by a master information block (MIB); Wang; Fig. 3; [0203]-[0206], [0278]-[0281], [0337], [0340]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Wang with the teachings as in Li. The motivation for doing so would have been to increase performance by reducing waste of downlink resources, reducing power consumption, and reducing interference (Wang; [0008]-[0011]).	Regarding claim 11, Li and Wang teach the limitations of claim 8.	Li further teaches each content of the broadcast channel respectively included in the plurality of synchronization blocks is common within a specified period (As was also discussed in the 35 U.S.C. 112(b) rejection above, it is unclear what (if anything) is required to be performed by such language stating that each content of the broadcast channel respectively included in the plurality of synchronization blocks is common within a specified period. Paragraphs [0039]-[0040] of Applicant’s specification appear to describe actions taken by the UE when content of the broadcast channel is common. However, this portion of Applicant’s specification appears to describe the UE as taking no action (e.g., not reading the PBCH) when the content of the PBCH is common. A broadest reasonable interpretation in light of Applicant’s specification thus appears to result in potentially no action being performed. Claim 11 is thus being broadly reasonably interpreted as potentially requiring no action in line with Applicant’s specification. Given that no action appears to be required by such claim language, it is not necessary for Li to provide any teachings for such claim language. However, as can be seen for instance in at least paragraphs [0081]-[0082], different SSBs in different frequency location may indicate the frequency location of the indicator of system information through a same frequency offset. As was discussed previously with regard to the independent claims, such a frequency offset may be included in the broadcast channel. Because the content of the broadcast channel of each SSB may be broadly reasonably interpreted as being the same, each content of the broadcast channel respectively included in the plurality of synchronization blocks may be broadly reasonably interpreted as being common within a specified period; Li; Figs. 4-6; [0076], [0078]-[0082], [0084]).	Regarding claim 12 , Li and Wang teach the limitations of claim 8.	Li further teaches the receiver receives and combines broadcast channels that are respectively included in the plurality of synchronization signal blocks based on information regarding combined reception of the broadcast channels (The terminal device may combine decoded information of the received multiple SSBs when the decoded information has the same reference frequency (i.e., based on information regarding combined reception). Because each SSB may be comprised of a broadcast channel, the terminal device may thus be broadly reasonably interpreted as receiving and combining broadcast channels that are respectively included in the plurality of synchronization signal blocks based on information regarding combined reception of the broadcast channels; Li; Figs. 4-6; [0019], [0087], [0138]).	Regarding claim 19, Li teaches a base station (Network node; Li; Figs. 1 and 12-14; [0050], [0154], [0167], [0180]) comprising: 	a processor (As can be seen for instance in at least Figs. 12 and 14, the network device may be comprised of a processor; Li; Figs. 13-14; [0159], [0181]) that generates information regarding a control resource set (As can be seen for instance in at least paragraphs [0012] and [0076], each of the multiple SSBs may indicate a frequency location of an indicator of system information through a frequency offset. Such system information may be broadly reasonably interpreted as a control resource set, and thus the indication of the frequency location of such information may be broadly reasonably interpreted as information regarding a control resource set. The network node transmitting such SSBs may thus be broadly reasonably interpreted as generating such information regarding a control resource set; Li; Figs. 4-6; [0012], [0076], [0078]-[0082], [0084]), corresponding to a second synchronization signal block (Because the system information (i.e., the claimed control resource set) such as that depicted in Figs. 4-6 corresponds to each of the plurality of synchronization signal blocks, such a control resource set may be broadly reasonably interpreted as corresponding to a second synchronization signal block of the plurality of synchronization signal blocks; Li; Figs. 4-6; [0012], [0076], [0078]-[0082], [0084]), for receiving system information (As was also discussed previously, the system information is being broadly reasonably interpreted as the control resource set. The information regarding a control resource set may thus be broadly reasonably interpreted as being “for receiving system information.” The Examiner would also like to note that such “for receiving system information” language appears to be directed to an intended use of such information and does not actually require that the claims perform reception of such system information (even though Li does provide such teachings); Li; Figs. 4-6; [0012], [0076], [0078]-[0082], [0084]); and 	a transmitter (As can be seen for instance in at least Figs. 13 and 14, the terminal device may be comprised of a transmitter; Li; Figs. 13-14; [0154], [0181]) that transmits a first synchronization signal block including a synchronization signal and a broadcast channel (As can be seen for instance in at least step 201 of Fig. 2 and step 1001 of Fig. 10, the network device may broadcast multiple synchronization signal blocks (SSBs). The network device may thus be broadly reasonably interpreted as transmitting a first synchronization signal block. As can be seen in at least paragraph [0005], a synchronization signal (SS) block is defined according to NR standardization as including a primary synchronization signal (PSS), a second synchronization signal (SSS), and a physical broadcast channel (PBCH). The first synchronization signal block may thus be broadly reasonably interpreted as including a synchronization signal and a broadcast channel; Li; Figs. 2 and 10; [0005], [0054], [0114], [0124]), the broadcast channel including the information (As can also be seen in at least Figs. 4-6 and their corresponding descriptions, the frequency offset may be included in the physical broadcast channel (PBCH) of the SSB. The broadcast channel of the first synchronization signal block may thus be broadly reasonably interpreted as including the frequency offset (i.e., the information regarding a control resource set); Li; Figs. 4-6; [0012], [0076], [0078]-[0082], [0084]),	wherein the control resource set refers to a set of candidate resources for monitoring a downlink control channel (As can be seen in at least paragraphs [0063] and [0073], the indicator of system information may indicate a physical downlink control channel (PDCCH). The terminal device may be broadly reasonably interpreted as monitoring such resources (i.e., a set of candidate resources) based on the received indicator of system information. The system information (i.e., the control resource set) may thus be broadly reasonably interpreted as referring to a set of candidate resources for monitoring a downlink control channel. The Examiner would also like to note that such “for monitoring a downlink control channel” language appears to be directed to an intended use of such information and does not actually require that the claims perform such monitoring of a downlink control channel (even though Li does provide such teachings); Li; Figs. 4-6; [0063], [0073], [0076], [0078]-[0082], [0084]), and	wherein the information is information of a frequency offset transmitted on the broadcast channel (As can be seen for instance in at least paragraphs [0012] and [0076], each of the multiple SSBs may indicate a frequency location of an indicator of system information through a frequency offset. As can also be seen in at least Figs. 4-6 and their corresponding descriptions, the frequency offset may be included in the physical broadcast channel (PBCH) of the SSB. The information may thus be broadly reasonably interpreted as information of a frequency offset transmitted on the broadcast channel; Li; Figs. 4-6; [0012], [0076], [0078]-[0082], [0084]), and	wherein the information of the frequency offset used to determine the control resource set is configured to vary according to a frequency range (As can be seen for instance in at least Figs. 4-6 and their corresponding descriptions, the frequency offset may vary according to different reference frequencies. At least Fig. 6 depicts how the frequency offset may vary depending on the chosen reference frequency. The frequency offset (i.e., the information of the frequency offset used to determine the control resource set) may thus be broadly reasonably interpreted as being configured to vary according to the chosen reference frequency, which may also be broadly reasonably interpreted as a frequency selected from a range of frequencies. The information of the frequency offset used to determine the control resource set may thus be broadly reasonably interpreted as being configured to vary according to a frequency range. Additionally, Fig. 5 for instance depicts the frequency offset being based on a center frequency of an SSB, and such a center frequency may also be broadly reasonably interpreted as varying across a frequency range. The frequency offset in Fig. 5 may thus also be broadly reasonably interpreted as being configured to vary according to the frequency of the SB center frequency (i.e., vary according to a frequency range). The embodiment depicted in Fig. 5 may thus also be broadly reasonably interpreted as teaching the information of the frequency offset used to determine the control resource set is configured to vary according to a frequency range; Li; Figs. 4-6; [0012], [0076], [0078]-[0082], [0084], [0156])	However, Li does not specifically disclose that the frequency offset is included in a master information block (MIB).	Wang teaches the frequency offset is included in a master information block (MIB) (As can be seen for instance in at least Fig. 3 and its corresponding description, a frequency offset used to determine a frequency domain resource start position of a downlink control channel resource set may be notified in a master information block (MIB). The frequency offset may thus be broadly reasonably interpreted as being included in a master information block (MIB); Wang; Fig. 3; [0203]-[0206], [0278]-[0281], [0337], [0340]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Wang with the teachings as in Li. The motivation for doing so would have been to increase performance by reducing waste of downlink resources, reducing power consumption, and reducing interference (Wang; [0008]-[0011]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC MYERS/Primary Examiner, Art Unit 2474